Title: Fontaine Maury to Thomas Jefferson, 18–29 July 1812
From: Maury, Fontaine
To: Jefferson, Thomas


          
            Dear Sir Onboard the Ship Diana off Cape Henry 18th July 1812
            On the 3rd of June your worthy Kinsman Mr Geo. Jefferson, Embarked from Lisbon with Mr Jonathan Pinckney, Doctor M C. Watkins and myself as Passengers in the Ship Diana for Baltimore, at wh time he was in a weak nervous Situation, which has since so effected his general System as to produce a complete State of Derangement, insomuch that he has within the last few days, on several occasions, discovered a Strong disposition to destroy himself
            He originally intended to have Landed at Norfolk, or Hampton, but he is now in so low a State that Doctor Watkins and myself have deemed it most advisable to Land him at Baltimore, where every attention in our power will be paid to him untill his Friends shall come forward, and I have written those of them, at Richmond advising of this arrangement that they may loose no time in doing so
            I am with real Esteem
            Dear Sir your Friend & mo obtFontaine Maury
          
          
            Baltimore July 29th 1812
            The foregoing was written at a moment when I had Flattering hopes that my calculations were likely to be realized, in place of which I have now the unpleasant task of relaying to you that our Friend is no More—he died on the Morning of the 19th Instant & it fell to my Lott to perform the Usual Ceremony on the Element in which we were placed. The Keys of his Baggage are in my possession & will be delivered as Mr Gibson shall direct from whom I expect  to hear in four or five days—I have enclosed a lock of Hair for any of his Friends who may wish it—With real Esteem & Respect I am
            Dear Sir your mo obtFontaine Maury
          
        